434 F.2d 1317
George A. HERNANDEZ, Petitioner and Appellant,v.Louis S. NELSON, Warden, San Quentin State Prison, et al., Appellees.
No. 23868.
United States Court of Appeals, Ninth Circuit.
Aug. 4, 1970, Rehearing Denied Sept. 8, 1970.

Appeal from the United States District Court for the Northern District of California; Alfonso J. Zirpoli, Judge.
Arthur Dempsey (argued), San Francisco, Cal., for appellant.
Louis C. Castro (argued), Deputy Atty. Gen., Thomas C. Lynch, Atty. Gen., John T. Murphy, Michael J. Phelan, Deputy Attys.  Gen., San Francisco, Cal., for appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and POWELL, District judge.
PER CURIAM:


1
The decision of the district court denying habeas corpus relief is affirmed for the reasons given by the district court in its decision.